Name: Commission Regulation (EEC) No 654/83 of 22 March 1983 amending for the fourth time Regulation (EEC) No 2416/82 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 77/ 10 Official Journal of the European Communities 23 . 3 . 83 COMMISSION REGULATION (EEC) No 654/83 of 22 March 1983 amending for the fourth time Regulation (EEC) No 2416/82 on an invitation to tender for the refund on export of wholly milled round grain rice to certain third countries amounts of rice available from the 1982/83 marketing year, the disposal of additional quantities of round grain rice should be facilitated ; whereas, therefore , the quantities put out for tender should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1871 /80 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas , under Commission Regulation (EEC) No 2416/82 of 3 September 1982 (4), as last amended by Regulation (EEC) No 434/83 (5), an invitation to tender was issued for the refund on export of wholly milled round grain rice to certain countries ; whereas exports of round grain rice carried out up to the present time in the context of the said Regulation have not wholly disposed of the substantial stocks of rice remaining from the preceding marketing year ; whereas, in view of the yield of the new harvest and the estimated HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2416/82 is hereby replaced by the following : 'The invitation to tender shall cover a maximum of 30 500 tonnes of wholly milled round grain rice .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . ( 2) OJ No L 184, 17. 7 . 1980 , p. 1 . ( 3 ) OJ No L 166, 25 . 6 . 1976, p. 36 . (4) OJ No L 258 , 4 . 9 . 1982, p. 6 . f 5) OJ No L 52, 25 . 2 . 1983 , p. 11 .